Lucas, PRESIDENT,

[dissenting.)

I am compelled to differ with the conclusion reached by the majority of the court in this case. The essence of crime is in the intent, and when we lose sight of this principle we break.down all the barriers between acts which may become the subjects of civil jurisdiction in determining rights of property, and those which are the subject of criminal prosecution. In the case of larceny — as this crime always includes a trespass — the very essence of every distinction between it and unlawful and malicious trespass is in the intent. In the present case, the whole question to be determined by the jury turned upon this-pivotal distinction between malicious trespass and larceny or burglary. If the goods were taken with any reasonable bona fide claim of right, authority or permission, then the animus furandi was wanting, and there could be no conviction of felony. I see nothing in the record to indicate that *81the attention of the jury was ever called to this important and elementary distinction. On the contrary, their attention was diverted from it by the refusal of the court to give the second instruction asked for by the prisoner.
It is said this instruction was properly refused, because it required the jury to find that the taking was “for the cause of gain.” But we must consider the instruction in connection with the evidence; and the addition of the words objected to, when applied to taking a pint of whisky under the circumstances detailed in the evidence, if erroneous at all, was perfectly harmless, and could not vitiate the previous part of the instruction, and did not justify the court in refusing the whole. I do not think the Circuit Court performed its whole duty in refusing and utterly neglecting to call the attention of the jury to the radical distinction above noted between felony and malicious mischief, Avhich is not a question of means at all, but purely a question of intent. I do not regard the court, when sitting to decide questions between the State and a prisoner under' indictment, as properly represented by a-marble statue of justice, without the power of active intervention to administer the sanctions of crime in favor of the state, on the one hand, or to protect the life and liberty of the citizen on the other. If the Circuit Court thought the words “for the sake of gain” objectionable, because meaningless in the position which they occupied, it ought to have stricken them out, and have given the instruction as thus modified and corrected.
I find in a most recent authority on this subject the following description of the duty of the presiding judge in such cases : “It is the duty of the judge to see that- every case so goes to the jury that they have clear and intelligent notions of the points they are to decide, and to this end he shall give necessary instructions, whether so requested by counsel or not, and. his failure so to do is held ground for a new trial where the verdict was not one which effectuated justice between the parties.” Sack. Instruct. Juries (Ed. 1888) § 5, c. 1, citing Owen v. Owen, 22 Ia. 270; State v. Brainard, 25 Ia. 572.
In regard to the motion for a new trial on the ground *82that there was insufficient evidence to convict, it is evident that the jury totally disregarded and rejected the testimony of the defendants, who testified that they took, the whisky by permission of the owner. This the jury would be at liberty to do under ordinary circumstances, but when the owner of the whisky, within whose breast alone, except prisoners’, a knowledge of the facts lay, stood silently by during the trial and was never called by the State at all, the presumption is that his evidence, if produced, would be in corroboration of that already given. This principle, as applicable to a civil case of fraud, Iras thus been stated by this Court. “We think it is a sound rule that when a party to a suit has in his possession evidence to clear up any doubt or solve any difficulty, and he does not produce it, the presumption is that the evidence, if produced, would be in corroboi’ation of that already given against him.” Bank v. Wilson, 25 W. Va. 262. I see no reason why this rule should not apply where the state is a party, but every reason why it should. Under the circumstances, I do not think the jury was justified in totally rejecting the testimony of the two prisoners upon the vital point in the case. One of the prisoners was a youth under age, and I can not reconcile it to my views of the law and justice that he should have been sent to the penitentiary for five years for taking a few pints of whisky, under the circumstances disclosed by the record in this case. I am for reversal and a trial de novo.
Whether, in order to constitute larceny, the taking must be for the sake of gain, I do not regard as material in this case. But were it otherwise, I should be inclined to think that the definition of the civil law, so long adopted and endorsed by the common-law, was not to be lightly discarded : “Furtum est contractio fraudulosa lucri facienda gratia, vel ipsius rei, vel etiam usus ejus, possessiones ve; quod lege naturali prohibitum est admitiere — theft is a fraudulent taking of the thing itself, the use of it or the possession, for the. sake of gain; and this is prohibited by the law of nature. Just. Inst. lib. 4, tit. 1, § 1.
Mr. Bishop thinks the causa lucri not essential as a question of principie, though he admits the authorities are *83divided. 2 Bisli. Grim. Law (Ed. 1872) §§ 847, 848. Unfortunately, however, for his argument, he mistakes the meaning of the word lucrum. when he restricts the definition to “the love of greed.” Lucrum, as defined by Anderson’s Law Dictionary, (1889) means gain, profit, advantage, benefit.” The same author defines lucri causa, “for the sake of gain ; a civil-law expression corresponding to animusfurcmdi in the common-law.”
But by far the most learned and satisfactory discussion of the question will be found in 1 Wliai't. Grim. Law, (1885) §§ 895-900. In section 899 he states what appears to me the true doctrine on principle, giving to the word lucrum in its more comprehensive and correct signification: “In the United States, the qualification lucri causa has been accepted by several courts as an unquestioned part of the common-law. Between larceny and malicious mischief, it is argued, the line is well marked. Thus it has been frequently held to be a misdemeanor of the nature of malicious mischief to kill an animal belonging to'another, though it has never been held larceny so to kill and take, unless some benefit was expected by the taker. And by a series of statutes, adopted more or less extensively in all the states, malicious destruction of property are made the subjects of criminal prosecution, of which the penal consequences are widely different from those attached to larceny. * * * The severe penalties of larceny, as a system of pillage which society must put down, must be maintained in their rigor; but it will be destructive of the humanities of life to extend these penalties and .infamies te every case where properly is taken without the taint of selfish greed in the taker. On the other hand, it is plainly larceny when goods are intentionally taken from the. owner, the object being to deprive the owner of their use and in any way to benefit the taker.”
Affirmed.